232 F.2d 298
Rudolph V. NORRIS, Appellant,v.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas, Appellee.
No. 5285.
United States Court of Appeals Tenth Circuit.
March 22, 1956.

Robert L. Nagel and John M. Law, Denver, Colo., for appellant.
Royce D. Sickler, Asst. U. S. Atty., Wichita, Kan. (William C. Farmer, U. S. Atty., Wichita, Kan., and Selby S. Soward, Asst. U. S. Atty., Topeka, Kan., on the brief), for appellee.
Before BRATTON, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appellant, Rudolph V. Norris, was sentenced by the United States District Court for the Eastern District of Missouri, Eastern Division, to various terms of imprisonment on three counts of an information upon which he entered pleas of guilty, and which sentences he is now serving. During his confinement he has instituted a number of proceedings in the sentencing court under 28 U.S.C.A. § 2255. Relief was denied in these proceedings. No appeal apparently was perfected from the judgment in any of these cases.


2
He instituted this action in the United States District Court for the District of Kansas seeking release by writ of habeas corpus. In his petition he alleges, in substance, that he was arrested without a warrant, that he was coerced into pleading guilty, that no legal, formal charge had been brought against him at the time of his plea, and that he was without the aid or assistance of counsel. All these are matters which, no doubt, were, or properly could be, presented in a proceeding under 28 U.S.C.A. § 2255. It is obvious that he has an adequate remedy under that section and may, therefore, not maintain this action.


3
The judgment appealed from is affirmed.